PER CURIAM.
We affirm the revocation of Orentha Riley’s probation but remand for correction of the order of revocation. The order of revocation states that Riley admitted to violating his probation. In fact, the trial court held an evidentiary hearing and revoked Riley’s probation over his objections. Therefore, on remand, the trial court must enter a corrected written order reflecting that the trial court revoked Riley’s probation.
Affirmed, but remanded for correction of the order of revocation.
WHATLEY, CASANUEVA, and STRINGER, JJ„ Concur.